                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                    FAYETTEVILLE DIVISION

SANDRA KAY GRAHAM                                                                                     PLAINTIFF

v.                                           CIVIL NO. 18-05183

ANDREW SAUL 1, Commissioner                                                                           DEFENDANT
Social Security Administration

                                        MEMORANDUM OPINION
         Plaintiff, Sandra Kay Graham, brings this action pursuant to 42 U.S.C. § 405(g),

seeking judicial review of a decision of the Commissioner of Social Security Administration

(the “Commissioner”) denying her claims for a period of disability, disability insurance

benefits (“DIB”) and supplemental security income (“SSI”) under the provisions of Titles II

and XVI of the Social Security Act (the “Act”). In this judicial review, the Court must

determine whether there is substantial evidence in the administrative record to support the

Commissioner’s decision. See 42 U.S.C. § 405 (g).

         Plaintiff protectively filed her current applications on August 23, 2016, alleging an

inability to work since May 24, 2016, due to arthritis, scoliosis, Crohn’s disease, foot problems,

recovering drug addiction, and COPD. (Tr. 16, 237). An administrative hearing was held on

December 20, 2016, at which Plaintiff appeared with her non-attorney representative and

testified. (Tr. 30-59).

         By written decision dated March 13, 2018, the ALJ found that through the date last

insured, Plaintiff had an impairment or combination of impairments that were severe. (Tr. 16-


1
  Andrew M. Saul has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.


                                                           1
19). Specifically, the ALJ found that Plaintiff had the following severe impairments: lumbar

spondylitis, facet arthropathy of the lumbar spine, osteoarthritis, and Crohn’s disease. (Tr. 19).

However, after reviewing all the evidence presented, the ALJ determined that Plaintiff’s

impairments did not meet or equal the level of severity of any impairment listed in the Listing

of Impairments found at 20 CFR Part 404, Subpart P, Appendix 1. (Tr. 19). The ALJ found

Plaintiff retained the residual functional capacity (RFC) to perform the full range of light work

as defined in 20 CFR 404.1567(b) and 416.967(b), except Plaintiff required a controlled

environment not exposed to dust, fumes, or odors in concentrated amounts. (Tr. 19-22). The

ALJ found Plaintiff was capable of performing her past relevant work as a Cashier II, Desk

Clerk, Arcade Attendant, or Salesperson. (Tr. 22).

       On March 20, 2018, Plaintiff requested a review of the hearing decision by the Appeals

Council. (Tr. 190). The Appeals Council denied Plaintiff’s request for review. (Tr. 1-4).

Subsequently, Plaintiff filed this action. (Doc. 1). This case is before the undersigned pursuant

to the consent of the parties. (Doc. 5). Both parties have filed appeal briefs, and the case is now

ready for decision. (Docs. 12, 13, 14).

       This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

                                                2
Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       Plaintiff raises only one issue on appeal, whether the ALJ erred in failing to include

limitations described by the only examining, treating medical opinion of record during the

relevant time period without providing good, specific, and supported reasons for their

exclusion. (Doc. 12, p. 1). The Commissioner argues that the ALJ’s Step Four determination

was supported by substantial evidence, and that the ALJ properly discounted Dr. Samuel’s

opinion to the degree it was based upon Plaintiff’s subjective complaints. (Doc. 13, p. 6). The

Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated in the

ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed.

Appx. 307 (8th Cir. 2010)(district court summarily affirmed the ALJ).

       IT IS SO ORDERED this 24th day of September 2019.

                                              /s/ Erin L. Wiedemann
                                              HON. ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE




                                                3
